I concur in the result. The designation of the described tracts at the intersecting through highways, as described in the opinion of Mr. Justice LARSON, as Zone "C" Districts, cannot be said as a matter of law not to have been made in accordance with a "comprehensive plan" designed "to promote the health and general welfare;" nor can it be said not to have been done with reasonable consideration of the character of the district in question and its peculiar suitability for the particular uses to which the ordinance permitted it to be devoted. This being so, it is not our province to interfere with the legislative discretion which placed such districts in that particular zone.
I concur in what is said in the opinion relative to the second cause of action.
MOFFAT, J., and FAUST, District Judge, concur in the result.
WOLFE, C.J., not participating.
PRATT, Justice, on leave of absence. *Page 130